DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened After Pre-Appeal Brief Decision
On February 03, 2021, a conference has been held in response to the Pre-Appeal Brief for Review filed on November 12, 2020, and the decision was to reopen prosecution.  Therefore, the Final rejection dated 08/14/2020 is hereby withdrawn.  Although the prosecution is reopened, the same cited prior art including Kirkham in view of Levy and further in view of Blose is still applied for claims 1-5, 9-13 and 17-19.  However, claim interpretation and clarification using the same cited prior art are different.  Please see the rejection below.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 9-13 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al. (Kirkham), US Patent No. 8,867,849 (Kirkham is from IDS filed on 12/28/2017), in view of Levy et al. (Levy), US Patent Application Publication No. US 2015/0213001 A1, and further in view of Blose et al. (Blose), US Patent Application Publication No. US 2008/0205772.

As to independent claim 1, Kirkham discloses a method, comprising:
detecting an identity image setting operation for a target account (Figure 3 and col. 11l, lines 43-59: the user changes the profile image by selecting the change image tab 311, and the user interface generates a set of suggested profile images in response to selecting the show more suggestions tab 313);
displaying an identity image set in response to detection of the identity image setting operation, wherein the identity image set comprises at least one identity image to be selected (Figure 4, and col. 11, lines 60-64: the user interface displays in response to the user selecting the show more suggestions tab 313);
detecting a selection operation over the at least one identity image to be selected (Figure 4 and col. 11, lines 60-64: if the user selects one of the images, the suggestion module updates the user profile with the selected image); and 
setting, in response to detection of the selection operation, an identity image of the target account according to a target image indicated by the selection operation 
wherein the method further comprises: creating the identity image set by performing following steps:
where it is detected that a number of similar images in an image database reaches a preset threshold value, creating the identity image set according to the similar images (Kirkham discloses in col. 12, lines 7-28 that generating a set of profile images by receiving a plurality of images, transmitting the images to the scorer to identify metadata associated with each image, wherein the scorer identifies the number of users tagged in images, the names of users tagged in images and timestamps of the images were captured, then the scorer scores the images based at least in part on the metadata.  Kirkham further discloses in col. 12, lines 29-48 that the scorer transmits the cored images to the suggestion module, which generates an ordered set of suggested profile images.  
Kirkham further discloses when a user selects an image as an identify image of an account with which the user logs on an application on a user terminal, creating the identity image set locally stored in the user terminal on the basis of the image selected as the identify image, for subsequent use by an application account on the user terminal, wherein the selected image is classified into the identify image set by the user terminal and the identify image set is a locally stored identify image set formed by the user terminal by automatically storing each identify image used for an application account of an application previously running on the user terminal (Kirkham, col. 4, lines 55-65 and col. 5, lines 16-28: the user device includes the profile image application 103, 
In the same field of endeavor, Levy discloses systems and methods for creating an all-in-one experience by combining media such as photos, content, and meta-data into on interactive canvas in an automatic manner, wherein an application for combining media can run on any user device such as mobile device, tablet, personal computer, etc. (Abstract).  Levy further discloses once an application is available on a user device, data identifier module automatically scans, in real-time, the media that is stored on the user device, connects to external sources such as social networks, and arranges the media into collections based on predetermined collection-related parameters such as user’s profile data, gathered from different external sources, participant data, data about the user that is gathered from external sources (different social media), similar media items identified over a certain period of time (all photos that include profile pictures only (paragraphs [0101]-[0112]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system for suggesting profile images for a social network of Kirkham by incorporating the teaching of arranging the media gathered from different social media/social networks into collections, as taught by Levy to get the result of “when a user selects an image as an identity image of an account with which the user logs on an application on a user terminal, creating the identity image set locally stored in the user terminal on the basis of the image selected as the identity image, for subsequent use by each application account on the user terminal, wherein the selected image is classified into the identity image set by the user terminal and the identity image set is a locally stored identity image set formed by the user terminal by automatically storing each identity image used for each application account of each application previously running on the user terminal”.  The motivation to combine Levy with Kirkham is to organize multimedia based on predefined parameters.
Kirkham and Levy, however, do not disclose wherein the preset threshold value corresponds to a percent of the similar images in the image database.
In the same field of endeavor, Blose discloses a method for providing representative images and image records are classified spatio-temporally into groups (Abstract).  Blose further discloses clustering of the images of each group between a feature cluster and a non-feature cluster, wherein the feature cluster generated by each clustering is based on a different saliency feature (paragraph [0054]).  Blose further discloses the different saliency features includes presence of one or more people, presence of one or more faces, presence of a main subject, mail subject colorfulness, and amount of usage of an image such as numbers of times an image was emailed, printed, or viewed (paragraph [0055]).  Blose further discloses the face metric used in clustering the images of a group can take a variety of forms such as suitable metrics and thresholds for clustering can be determined heuristically by evaluation of groups of consumer images or other types of images (paragraph [0059]).  Blose further discloses the face metric is the calculated percentage of images in the collection that contain at least one face, if the percentage of images is above a predetermined threshold, the group is clustered in a person-oriented cluster, wherein the threshold can be a user selected value or be preset at greater than 50 percent, indicating that a majority of the images contain faces (paragraph [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems of Kirkham and Levy, to include the preset threshold value corresponds to a percent of the similar images in the image database, as taught by Blose, for the purpose of identifying similar images for clustering.

As to dependent claim 2, Kirkham discloses wherein detecting the identity image setting operation for the target account comprises: sensing action information triggered by the user on an application display interface of the target account (Figures 3-4 and col. 11, lines 43-64).

As to dependent claim 3, Kirkham discloses wherein displaying the identity image set in response to detection of the identity image setting operation comprises:
when the action information triggered by the user matches with preset action information, acquiring the identity image set (col. 12, lines 7-61); and
displaying the at least one identity image to be selected in the identity image set on a current display interface (Figure 4, and col. 11, lines 60-64).

As to dependent claim 4, Kirkham discloses wherein acquiring the identity image set comprises at least one of following steps:
querying a local image database to acquire the identity image set (col. 12, lines 49-61);
acquiring, from an application server of the target account, the identity image set
formed by historical identity images (col. 7, lines 1-17); and
acquiring the identity image set from an application server of an associated account of the target account (col. 1, lines 32-50).

As to dependent claim 5, Kirkham discloses wherein displaying the at least one identity image to be selected in the identity image set on the current display interface comprises: 
querying, in the identity image set, historical used times of each of the at least one identity image to be selected used as an identity image (col. 12, lines 7-28);
determining display priority of each of the at least one identity image to be selected according to the historical used times (col. 12, lines 7-28); and
displaying each of the at least one identity image to be selected in the identity image set from high to low display priority (col. 10, line 59 – col 11, line 11).

Claims 9-13 and 17-19 are device and medium claims, respectively.  Claims 9-14 contain similar limitations of claims 1-5, respectively.  Claims 17-19 contain similar limitations of claims 1, 3, 4, respectively.  Therefore, claims 9-13 and 17-19 are rejected under the same rationale.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham, Levy and Blose as applied to claims 1-5, 9-13 and 17-19 above, and further in view of Vashishtha et al. (Vashishtha), US Patent Application Publication No. US 2017/0169570 A1.

As to dependent claim 6, Kirkham, Levy and Blose, however, do not disclose wherein the creating the identity image set further comprising: when it is detected that a user enables a selfie mode, creating the identity image set according to at least one selfie.
In the same field of endeavor, Vashishtha discloses image classification based on a calculated camera-to-object distance (Abstract).  Vashishtha further discloses categorization module may be configured to categorize images as selfies by identifying images, which were taken with a selfie stick (selfie mode) for images categorizations (paragraphs [0078],[0079]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kirkham, Levy and Blose, to include when it is detected that a user enables a selfie mode, creating the identity image set according to at least one selfie, as taught by Vashishtha, for the purpose of organizing images based on different categories. 


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham, Levy and Blose as applied to claims 1-5, 9-13 and 17-19 above, and further in view of Sauve et al. (Sauve), US Patent Application Publication No. US 2015/0254281 A1.

As to dependent claim 7, Kirkham, however, does not disclose when there are at least two target images, setting a target animation according to the at least two target images, wherein the target animation comprises: displaying the at least two target images in order according to a preset sequence.
In the same field of endeavor, Sauve discloses techniques of capable of providing metadata-based photo and/or video animation, for instance, multiple images such as still images of a scene may be combined into an image sequence or image animation (Abstract).  Sauve further discloses control logic is configured to control which images and image sequences are to be displayed with regard to representations that are included in user interface (paragraph [0055]).  Sauve further discloses image sequence logic is configured to generate image sequence(s) from respective subset(s) of the images (paragraph [0058]) and the image sequence logic may be configured to identify an image in each plurality of images at which the respective image sequence is to begin with, such as identify the image based on the image including motion, one or more faces, etc. (paragraph [0059]).  Sauve further discloses interface logic is configured to provide user interface to enable a user of device to select a designated profile with which to associate an image sequence (paragraph [0069]).  Sauve further discloses association logic is configured to associate image sequences with profile, which may represent a contact of a user of device (paragraph [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kirkham to include when there are at least two target images, setting a target animation according to the at least two target images, wherein the target animation comprises: displaying the at least two target images in order according to a preset sequence, as taught by Sauve, for the purpose of organizing images into image sequence.

As to dependent claim 8, Kirkham and Sauve disclose wherein the identity image comprises at least one of: a portrait and a call show (Sauve, paragraph [0071]).

Response to Arguments
	In Pre-Brief, Applicant argued in substance that 
The prior art of record (including the combination of Kirkham in view of Blose and further in view of Levy) does not disclose “a user selects an image as an identity image of an account with which the user logs on an application on a user terminal, creating the identity image set locally stored in the user terminal on the basis of the image selected as the identity image, for subsequent use by each application account on the user terminal, wherein the selected image is classified into the identity image set by the user terminal and the identity image set is a locally stored identity image set formed by the user terminal by automatically storing each identity image used for each application account of each application previously running on the user terminal “, as recited in claims 1, 9 and 17.

Kirkham further discloses when a user selects an image as an identify image of an account with which the user logs on an application on a user terminal, creating the identity image set locally stored in the user terminal on the basis of the image selected as the identify image, for subsequent use by an application account on the user terminal, wherein the selected image is classified into the identify image set by the user terminal and the identify image set is a locally stored identify image set formed by the user terminal by automatically storing each identify image used for an application account of an application previously running on the user terminal (Kirkham, col. 4, lines 55-65 and col. 5, lines 16-28: the user device includes the profile image application 103, a memory, and storage 240 (local storage), col. 5, line 63 – col. 6, line 5: the storage 240 stores data for the functionality of the profile image application 103, the data stored in the storage 240 includes user information such as a user profile for each user and social network content such as posts and images submitted by a user, media submitted by the user’s friends, images received from a third-party application, etc.  Kirkham further discloses in col. 6, lines 41-67 that the profile application 103 comprises a controller 202, which receives information such as posts, media, requests for social network content, wherein the social network content includes posts, comments and attached media, and the attached media includes images, and the controller 202 stores the received posts in the storage 240.  Kirkham further discloses third party-server manages a photo application for uploading, modifying and transmitting images to the profile image application 103 (col. 5, lines 3-15), wherein the images received from the third-party server includes images submitted by the user using a third-party application, images submitted by another person where the user is tagged in the image and publically available images, and the controller receives the media by sending a request to the third-party server or receives media from the third-party server periodically, for example, every week, every day, every hour, etc. (col. 7, lines 1-17).  Kirkham further discloses a social network application stored in the user device updates the user profile, for example, in response to receive a user selection of a suggested profile image generated by the suggestion module, wherein the user profile is also stored in the storage 240 (col. 7, lines 42-60).  Kirkham further discloses the scorer 206 is software including routines for receiving images from the controller and scoring the images based on predetermined preferences (col. 8, lines 16-18).  Kirkham further discloses the scorer also updates the scoring rules based on user feedback, for example,  the suggestions module presents different options to the user for profile images and the user consistently selects images with multiple people in them as profile images, and as a result, the scorer 206 applies a higher score to images with multiple tagged people than images with only the user tagged (col. 8, lines 44-53).  Kirkham further discloses the suggestion module 212 is software for determining a set of suggested profile image, wherein the suggestion module receives the scored images from the scorer 206, and the scorer determines an order for the set of the profile images and a number of images to suggest, wherein the set of profile images with the highest scored images being ordered in descending order (col. 10, lines 46-65).  Kirkham further discloses the suggestion module transmits the ordered set to the user interface engine so the user can select one of the suggested profile images the ordered set, and the social network application can updates the user profile to include the selected profile image (col. 12, lines 29-48).  Kirkham further discloses the scorer receives user feedback that includes a selection of at least one of the suggested profile images and adjusts the scoring to reflect user preference, for example, if the user consistently selects suggested profile images that include multiple people in the image, the scorer modifies the algorithm to prioritize images with multiple people over images that only include the user (col. 1, lines 32-50 and col. 12, lines 29-48).
In the same field of endeavor, Levy discloses systems and methods for creating an all-in-one experience by combining media such as photos, content, and meta-data into on interactive canvas in an automatic manner, wherein an application for combining media can run on any user device such as mobile device, tablet, personal computer, etc. (Abstract).  Levy further discloses in Figure 2 and paragraphs [0079]-[0084] for a process for scanning, filtering, packaging and displaying multimedia data items, the process comprises the steps of scanning multimedia data and arranging said multimedia data by collections, packaging together all multimedia data relevant to a collection, displaying said multimedia data relevant to a collection according to a predetermined presentation template so a user can view different multimedia data of a collection, interact with the content and/or share the content with other users using different social networks such as Facebook, Twitter, WhatsApp, LinkedIn, etc.  Levy further discloses once an application is available on a user device, data identifier module automatically scans, in real-time, the media that is stored on the user device, connects to external sources such as social networks, and arranges the media into collections based on predetermined collection-related parameters such as user’s profile data, gathered from different external sources, participant data, data about the user that is gathered from external sources (different social media), similar media items identified over a certain period of time (all photos that include profile pictures only (paragraphs [0101]-[0112]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system for suggesting profile images for a social network of Kirkham by incorporating the teaching of arranging the media gathered from different social media/social networks into collections, as taught by Levy to get the result of “when a user selects an image as an identity image of an account with which the user logs on an application on a user terminal, creating the identity image set locally stored in the user terminal on the basis of the image selected as the identity image, for subsequent use by each application account on the user terminal, wherein the selected image is classified into the identity image set by the user terminal and the identity image set is a locally stored identity image set formed by the user terminal by automatically storing each identity image used for each application account of each application previously running on the user terminal”.  The motivation to combine Levy with Kirkham is to organize multimedia based on predefined parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177